                     UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DIVISION


PAMELA JOHNSON,                              Case No. 4:21-cv-00009-D
            Plaintiff,                       ORDER ON STIPULATION TO
                                             COMPEL ARBITRATION AND STAY
     V.                                      THE PROCEEDINGS PENDING
                                             ARBITRATION
REGIONAL FINANCE
CORPORATION,
           Defendant.




     Upon consideration of the Parties' Stipulation to Compel Arbitration and Stay the

Proceedings Pending Arbitration, it is HEREBY ORDERED that the Stipulation is

APPROVED. Accordingly, it is FURTHER ORDERED that:

   1. Plaintiff shall, within 30 days, commence arbitration in accordance with the

      Arbitration and Cell Phone Agreement (ECF No. 10-4);

   2. This matter is STAYED until such arbitration has been had in accordance

      with the terms of the Arbitration and Cell Phone Agreement; and

   3. The parties shall file a joint status report every 90 days to update the Court

      on the status of that arbitration.


     Thi~f April 2021.




                                             United States District Judge


       Case 4:21-cv-00009-D Document 13 Filed 04/06/21 Page 1 of 1
